The following memorandum was filed March 31, 1936:
Fritz, J.
(on motion for rehearing). On his motion for a rehearing, the respondent contends that the result of the decision in this case is to hold as a matter of law that the provable debts of the bankrupt become nonexistent as a result of the discharge in bankruptcy, and that this is contrary to the federal authorities on this subject. Respondent cites Zavelo v. Reeves, 227 U. S. 625, 33 Sup. Ct. 365, and other decisions, to the effect that the discharge destroys the remedy but not the indebtedness. On the other hand, the appellants assert that in Graham v. Dreutzer, 75 Wis. 558, 561, 44 N. W. 776, this court held to the contrary, and that the effect of the discharge is a matter for the consideration of any court in which it may be presented as a defense. In re Mirkus (C. C. A.), 289 Fed. 732.
In view of an evident misunderstanding as to the scope of the opinion, we deem it necessary to again call attention to the fact that the decision is grounded upon the terms of the assignment, and not upon any rule of law applicable to *51the effect of a discharge in bankruptcy. It was our determination that the provisions of the assignment limit respondent’s interest in the policy to debts enforceable at the time of its settlement. We adhere to that construction. Under that construction there appears to be no materiality to an inquiry whether a debt discharged in bankruptcy is extinguished, or whether the effect of the discharge is merely to operate on the remedy.
A motion for a rehearing was denied, with $25 costs, on March 31, 1936.